Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments and remarks filed on 05/26/2020 are considered and entered. Claims 1-3, 5-11 and 13-20 are pending.  Claim 1 has been amended. Claims 13-20 remain withdrawn from consideration for being directed to a non-elected invention. Claims 1-3 and 5-11 are the subject of this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are maintained and modified as necessitated by the amendments filed on 05/26/2020.
Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US20070212540; Pub. Sep. 13, 2007; Of Record) in view of Hartwig et al. (US20120143039; Pub. Jun. 7, 2012; Of Record). 
Regarding claims 1-2, 6 and 11, Cheng teaches magnetic beads (Title and Abstract) having a composite core with an external layer (para. [0021]-[0022]). Cheng teaches the core comprises metals such as nickel, and cobalt or various iron, iron containing or other magnetized metals alloys and blends as recited in claim 2 (para. [0022]) Cheng teaches the particles have a distinct internal region [unitary body] and a distinct external region, preferably in the form of a coating (Abstract).  In paragraph [0035], Cheng teaches a thickness of the external region of 1-15 microns as recited in claim 11.  Cheng further teaches the core of said beads preferably have a diameter from about 30 microns to about 150 microns (para. [0023]) as recited in claim 6.  Therefore, it would be obvious that Cheng suggests a magnetic microparticle in the 
Although Cheng teaches obtaining a spherical homogeneous bead (para. [0044]), Cheng does not disclose magnetized particles homogenously dispersed in the polymer matrix having a particle size of 200 nm to 500 micrometers, as recited in claim 1.
However, Hartwig teaches magnetizable particles provided in a matrix (para. [0041]).  Hartwig further teaches the magnetizable particles are preferably magnetite (Fe3O4) or maghemite (Fe2O3) [iron oxide] as recited in claim 3 (para. [0041]).  Hartwig also teaches the average particle size of the magnetizable particles can for example lie in the range from 1 nm to 1 mm, preferably from 100 nm to 100 μm (para. [0041]).  Hartwig also teaches iron oxide powder (Fe3O4) and 1.5 g of polyethylene glycol (PEG) were added and admixed to a homogeneous state (see [0121]).   
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microparticle of Cheng with the homogenous magnetite (Fe3O4) or maghemite (Fe2O3) particles in a polymer matrix as taught by Hartwig.  One would be motivated to do so because Hartwig teaches that magnetite and maghemite can be considered to be safe toxicologically and pharmacologically (para. [0041]) while Cheng teaches beads suitable for the purification of pharmaceutical biomolecules by chromatography (para. [0002]-[0003]).  One would have a reasonable expectation of success not only because Hartwig teaches that magnetite and maghemite can be considered to be safe, but also because Cheng teaches cores 
The limitation “wherein the polymer matrix is not dissolvable under cell harvesting conditions” is an inherent property of the polymer material. Both Cheng and Hartwig teach the polymer matrix to comprise polyethylene glycol (PEG) (see Cheng at [0025] and [0026] and see Hartwig at [0121]). Instant claim 5 recites the polymer matrix can comprise PEG. Therefore, the polymer matrix of Cheng in view of Hartwig which comprises PEG would also have the property that the polymer matrix is not dissolvable under cell harvesting conditions.
Regarding claim 5, Cheng teaches a magnetic bead wherein the polymer matrix core (para. [0023]) comprises polyethylene glycol or PEG (para. [0025] and [0026]).
Regarding claim 7, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Here, the obvious combination of the prior art teaches a bead comprising all the limitations of independent claim 1.  Furthermore, Cheng teaches a thickness of the external region of 1-15 microns.  Cheng further teaches the core of said beads preferably have a diameter from about 30 microns to about 150 microns (para. [0023]) comprising magnetic particles.  Thus, the limitation of a composite core comprising at 
Regarding claim 9, Cheng suggests the addition of functional groups [binding agents] to composite cores which provide surface area for binding (para. [0031]).
Regarding claim 10, Cheng teaches a magnetic bead wherein the coating comprises alginate and/or pectin (para. [0021]).
The teachings of Cheng in view of Hartwig renders claims 1-3, 5-7 and 9-11 obvious.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Hartwig et al. as applied to claims 1-3, 5-7 and 9-11 above and further in view of Namanga et al. (“Synthesis and Magnetic Properties of a Superparamagnetic Nanocomposite Pectin-Magnetite Nanocomposite” Journal of Nanomaterials Volume 2013, Article ID 137275, p. 1-8 http://dx.doi.org/10.1155/2013/137275; Of Record).
Although Cheng (para. [0021]) in view of Hartwig (para. [0088]) teaches a magnetic bead wherein the coating comprises alginate and pectin, Cheng in view of Hartwig does not explicitly disclose wherein the composite core further comprises a digestible polymer or wherein the coating comprises partially-esterified pectic acid as 
However, Namanga teaches magnetic nanocomposites which comprise a composite core of magnetite (iron oxide) (page 1, right column, 1st full paragraph) and a pectin matrix (Abstract) as recited in claim 8.  Namanga further teaches the use of pectin with a degree of esterification of 76% (reads on partially-esterified pectic acid as recited in claim 10) (see page 2, Materials and Methods, left column).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the magnetic bead of Cheng in view of Hartwig to further comprise the digestible polymer within its core and coating with partially esterified pectin as taught by Namanga.  One would be motivated to do so because Namanga teaches the pectin is an inexpensive, nontoxic product (Page 2, left column, 1st full paragraph).  One would have a reasonable expectation of success because Cheng (para. [0021]), Hartwig (para. [0088]) and Namanga (Abstract) teach a magnetic bead comprising pectin and Cheng teaches the beads can be formed of the same material throughout, or can be a composite of two or more materials (para [0021]). 
The teachings of Cheng in view of Hartwig and Namanga renders claims 8 and 10 obvious.

Response to Arguments
Applicant’s arguments, see Remarks p. 5-8, filed 05/26/2020, with respect to the 35 USC 103 rejection of claims 1-3 and 5-11 have been fully considered but are not persuasive.  Applicant arguments pertain to the newly added limitation in claims 1 
These arguments are not persuasive because the limitation “wherein the polymer matrix is not dissolvable under cell harvesting conditions” is an inherent property of the polymer material.  Both Cheng and Hartwig teach the polymer matrix to comprise polyethylene glycol (PEG) (see Cheng at [0025] and [0026] and see Hartwig at [0121]). The instant claim 5 recites that the polymer matrix comprises a PEG.  Therefore, the polymer matrix of Cheng in view of Hartwig that comprises PEG must have the property that the polymer matrix is “not dissolvable under cell harvesting conditions”.  Further, it is noted that Hartwig discloses that the polymer in the two phases can dissolve in a 
The argument that Cheng and Hartwig cannot be combined is not persuasive because as Cheng teaches magnetic beads (Title and Abstract) having a composite core with an external layer (para. [0021]-[0022]).  Cheng teaches the core comprises metals such as nickel, and cobalt or various iron, iron containing or other magnetized metals alloys and blends (para. [0022]).  Cheng also teaches obtaining a spherical homogeneous bead (para. [0044]).  Furthermore, Hartwig teaches magnetizable particles provided in a matrix (para. [0041]).  Hartwig further teaches the magnetizable particles are preferably magnetite (Fe3O4) or magnemite (Fe2O3) [iron oxide] (para. [0041]).  Hartwig also teaches iron oxide powder (Fe3O4) and polyethylene glycol (PEG) were added and admixed to a homogeneous state.  Additionally, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the microparticle of Cheng with the homogenous magnetite (Fe3O4) or maghemite (Fe2O3) particles in a polymer matrix as taught by Hartwig.  One would be motivated to do so because Hartwig teaches magnetite and maghemite can be considered to be safe toxicologically and pharmacologically (para. [0041]) while Cheng teaches beads suitable for the purification of pharmaceutical biomolecules by chromatography (para. [0002]-[0003]).  One would have a reasonable expectation of success not only because Hartwig teaches that magnetite and maghemite can be considered to be safe, but also because Cheng 
The argument that Hartwig teaches away from the instantly claimed magnetic bead because Hartwig requires the polymer to dissolve under conditions of intended use is not persuasive because Hartwig discloses that the polymer dissolves in a body after oral administration, not under cell harvesting conditions.  The conditions in a body after oral administration include digestive enzymes in the stomach, which are different from “cell harvesting conditions” as recited in claim 1.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ugelstad et al., (US 4,654,267; Iss. Mar. 31, 1987) teaches magnetic polymer particles which are spherical and have a uniform concentration of magnetic material and that may be used for medical, diagnostic or other purposes (see abstract).  Ugelstad the magnetic particles contain magnetite Fe3O4 (col. 2 lines 32-36).  Ugelstad teaches its process is suitable for preparation of particles in the range of 0.5-20 µm and teaches its processes will provide magnetic polymer particles which all contain the same amount of magnetic iron oxide (lines 5-19).  Ugelstad teaches the polymer can comprise methacrylate polymers (col. 2 lines 49-55).  Ugelstad teaches the polymer can be .

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657